Citation Nr: 1214329	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  06-35 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the right foot.

2.  Entitlement to service connection for a disability of the left foot. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1964 to November 1974.  The Veteran was awarded two Purple Hearts for wounds sustained in action while serving a tour of duty in Vietnam, and has also been awarded a number of other citations for his honorable service, including the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for disabilities of the bilateral feet. 
 
The Veteran testified at a December 2008 Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board remanded these claims in October 2010 for further development.  They now return for appellate review. 

After this claim was last adjudicated by the RO in a September 2011 supplemental statement of the case (SSOC), the Veteran submitted two letters from private treating providers regarding his disabilities of the feet, as well as his own statement.  In a March 2012 brief, the Veteran's representative waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) on his behalf in accordance with 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to AOJ for initial review unless this procedural right is waived by the appellant).  Accordingly, the Board may proceed with appellate review. 

The Board notes that the Veteran submitted an October 2010 letter by a VA doctor stating that the Veteran's service-connected posttraumatic stress disorder (PTSD) significantly interfered with his occupational and social functioning.  This statement raises a claim of entitlement to an increased rating for PTSD.  This claim has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's disabilities of the feet, including bilateral hallux valgus, metatarsalgia, malunion of the metatarsal osteotomies, forefoot equinus, arthritis, and a peroneal brevis tear, did not manifest during active military service and have not been shown to be caused or aggravated by an in-service disease, injury, or event. 


CONCLUSION OF LAW

Disabilities of the bilateral feet were not incurred in or aggravated by active service, nor may they be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, an April 2004 letter informed the Veteran of the basic elements that are needed to be satisfied in order to establish entitlement to service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The letter did not inform the Veteran of how VA determines the degree of disability or the effective date of service connection.  However, for the reasons discussed below, the Board finds that service connection is not warranted for these disabilities.  Therefore, any issues with regard to the "downstream elements" of the degree of disability or the effective date to be assigned are rendered moot, and no further notice is required.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

With regard to the duty to obtain records, VA must make every effort to obtain relevant public records identified by the Veteran until it concludes that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(2).  
When service medical records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Here, the Veteran's service personnel records show that the Veteran had active duty service from December 1964 to November 1974.  While service treatment records for the Veteran's second period of active service from November 1971 to November 1974 are in the file, many of the records from the Veteran's first period of active service, which included his deployment to Vietnam in 1966, seem to be missing.  In this regard, the Veteran has argued that he injured his feet in combat injuries that occurred in April and November of 1966 and was treated in Army field hospitals for these injuries.  In a November 2003 statement, the Veteran identified these hospitals as the 196th Light Infantry Brigade Army Field Hospital in Vietnam and the 25th Infantry Division Field Hospital in Cu Chi, Vietnam.  In the Board's October 2010 remand directive, the AOJ was instructed to make every effort to obtain the Veteran's service treatment records from his first period of active service, to include in-service clinical records associated with his hospitalizations in Vietnam.

The Board is satisfied that every effort to obtain the Veteran's outstanding service treatment records has been satisfied and that further efforts to obtain them would be futile.  In this regard, the AOJ submitted an October 2010 request to the National Personnel Records Center (NPRC) for the Veteran's complete service medical records from 1964 to 1974.  The NPRC mailed "all available" records in its possession, which include the Veteran's December 1964 entrance examination, a May 1969 report of medical history, and a few other service treatment records from the Veteran's first period of active service dated in 1968 and 1969.  The NPRC also noted that the Veteran had filed a claim at separation and that the NPRC had mailed the Veteran's service treatment records to the St. Petersburg RO in November 1974.  These latter records, which pertain to the Veteran's second period of active service, are in the claims file.  Further, in December 2010, the AOJ submitted a request to the NPRC for the Veteran's service clinical records reflecting hospitalizations at the 196th Light Infantry Brigade Army Field Hospital in Vietnam and the 25th Infantry Division Field Hospital in Cu Chi, Vietnam from 1964 through 1970.  The NPRC responded that it had conducted an extensive and thorough search of the records in its holdings and was unable to locate the records identified in this request.  The NPRC concluded that the records either did not exist or that further efforts to locate them would be futile.  The Veteran was also sent a June 2011 letter notifying him that VA had requested these records from the NPRC and had been unsuccessful.  The Veteran was informed that he should submit these records himself if they were in his possession.  He was also informed of alternative forms of evidence he could submit in lieu of such records, including statements by service members who had served with the Veteran, a few of which he has submitted.  The AOJ also made a July 2011 formal finding of unavailability of the Veteran's in-service hospitalization records and of the service treatment records missing from his first period of active service.  The memorandum sets forth the efforts made to obtain them and the NPRC's response, and concludes that further efforts to obtain these records would be futile.  

Based on the AOJ's documented efforts to obtain the Veteran's outstanding service treatment records, which were partially successful, and the NPRC's response that further efforts to obtain any outstanding records would be futile, the Board concludes that VA has satisfied its heightened duty to assist and that further efforts to obtain these records would be unavailing.  See Cromer v, 19 Vet. App. at 217-18.  By the same token, the Board finds that there has been substantial compliance with its October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have also been associated with the claims file to the extent possible, as well as letters from the Veteran's private treating providers.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate or explain why an adequate examination is not required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with an appropriate examination in October 2004.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file, interviewed and examined the Veteran, and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history and the clinical findings made on examination.  In this regard, the examiner had been asked, in pertinent part, to render an opinion as to whether the Veteran had disabilities of the feet related to his described combat experience, namely his allegation that he sustained injuries to the feet from the force of an explosion which impacted the vehicle he was travelling in when it hit a land mine or other explosive device.  The examiner noted the Veteran's one-time complaint of left heel pain in September 1974 and that x-rays of the heel were normal at this time.  The examiner concluded that there was no evidence that the Veteran injured his feet while on active duty, and that scars on the feet were from previous bunion surgery.  The examiner also noted that the Veteran had mentioned that some of his service treatment records were missing.  The examiner stated that whether or not that was the case, he was unable to comment on evidence that was not available.  

The Board finds that the examiner's stated inability to further comment on whether the Veteran's foot disabilities might be related to in-service injuries not documented in the available service treatment record is adequate and that another opinion is not necessary.  In Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), the Court held that an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation.  The Court stated that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  Id.  Moreover, the Court held that VA is not bound to obtain additional medical opinions until it declares that no further examinations would assist the claimant.  Id.  Rather, this assessment is inherent in a finding that the duty to assist has been fulfilled.  Id.  In this regard, the Court noted that further medical evidence need not be obtained if the available medical evidence itself indicates that determining the cause of a disability is speculative.  See id. (quoting Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  The Court concluded that while VA has a duty to assist the claimant by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Id.

In this case, as will be discussed in more detail below, the Veteran's service treatment records, as well as a post-service March 1975 VA general examination, are negative for injuries to the feet or objective findings of pathology of the feet.  The earliest credible evidence of the Veteran's foot disabilities is a May 1992 VA examination report showing that the Veteran presented with deformities of both feet consistent with bunions and deformities at the toes.  As will be explained below, the Board does not find it credible that the Veteran sustained injuries to his feet during active service or that any pathology of the feet manifested during active service.  The Veteran's one-time indication that he had a history of foot trouble in the 1974 separation examination is not sufficient to show that a disability of the feet manifested in service in the face of significant evidence to the contrary.  Indeed, this reported foot pain likely was in reference to left heel pain, as will be explained below.  A September 1974 x-ray of the left heel was normal, and the VA examiner considered this evidence in rendering his opinion.  Thus, there is no indication that the Veteran's current disabilities of the feet may be related to an in-service disease, injury, or event.  See McLendon, 20 Vet. App. at 83 (holding, in pertinent part, that in order to trigger VA's duty to provide a medical examination or obtain a medical opinion, there must be an indication that the claimed disability is related to service).  Accordingly, the examiner's opinion that the Veteran's current disabilities of the feet were not related to service in the absence of evidence of in-service injuries to the feet is sufficient for the purpose of making a decision on this claim.  See id.; see also Jones, 23 Vet. App. at 391; Roberts v. West, 13 Vet. App. 185, 189 (1999).  There is no indication that the records obtained since the October 2004 VA examination would yield new information not already considered in the October 2004 examination.  Rather, the additional service treatment records provide further confirmation that a disability of the feet did not manifest during active service.  Moreover, positive nexus opinions by various treating providers which the Veteran recently submitted are not supported by any rationale or by the credible evidence of record, as will be explained below.  Accordingly, they have little or no probative value and do not provide new information that must be addressed or reconciled by another VA examiner's opinion.  Thus, further examination or opinion is not required.  See id.

The Board notes that a VA examination of the feet was also performed in January 2007.  However, the examiner did not provide a nexus opinion.  For the reasons discussed in the preceding paragraph, the Board finds that another VA nexus opinion was not required.  See Barr, 21 Vet. App. at 312.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that he is entitled to service connection for disabilities of the bilateral feet.  Specifically, he argues that his current disabilities of the feet were caused by the force of an exploding device which impacted the vehicle he was travelling in.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Here, the Board finds that the first Shedden element, evidence of a current disability, has been met.  Specifically, an October 2004 VA x-ray study of the feet shows postoperative changes in the first metatarsals of both feet, hallux valgus deformities, and moderate diffuse degenerative changes.  A June 2005 VA treatment record shows diagnoses of metatarsalgia, malunion of the metatarsal osteotomies, forefoot equinus, arthritis, and a peroneal brevis tear.  The January 2007 VA examination report shows a diagnosis of bilateral hallux valgus.  Accordingly, the evidence establishes current disabilities of the feet.

Under the second Shedden element, the evidence must show in-service incurrence of a disease or injury.  See Shedden, 381 F.3d at 1166-67.  The Board finds that this element of service connection has not been established with regard to injuries to the feet.  In this regard, where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996).  While service connection for a combat-related injury may be based on lay statements alone, the competent and credible evidence must still show a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996) (holding that U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder).  

Here, the Veteran argues that in November 1966, during his service in Vietnam, he was travelling in an armored personnel carrier (APC) which hit a land mine or explosive device.  According to the Veteran, the force of the explosion injured his feet and ankles.  The Board here notes that service connection has been established for bilateral ankle disabilities.  The Veteran states that he was treated in an Army field hospital and placed on crutches for several weeks.  His main contention is that his current disabilities of the feet were caused by this injury. 

The evidence of record clearly establishes that the Veteran was injured in a land mine explosion and was awarded the Purple Heart for this injury.  Specifically, an after action report for the 1st Battalion, 5th Infantry, shows that on November 25, 1966, an APC hit a land mine and extensive damage was done to the vehicle.  There were three service members who were wounded in action (WIA) as a result and evacuated.  The Veteran's service personnel records show that he served in this battalion in 1966, and that he had sustained a "bomb concussion" on November 25, 1966, the day that the APC hit a landmine.  A May 1969 report of medical history also reflects that the Veteran sustained a "mine concussion" in 1966.  Moreover, the Veteran has submitted several letters from service members who served with the Veteran at this time and either witnessed the event first hand or at least heard about it at the time.  These letters further confirm that the Veteran was injured in this explosion.  Finally, an official certificate reflects that the Veteran was awarded the Purple Heart for injuries sustained in action on November 25, 1966.  Thus, there is no doubt that the Veteran was injured in a land mine explosion on this day.  The Board also notes that the Veteran was also awarded the Purple Heart for shrapnel wounds sustained in the legs on April 4, 1966, and that a general history of combat service is shown by the award of the Combat Infantry Badge.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000); see also Manual of Military Decorations and Awards (Department of Defense, September 1996).  

Unfortunately, notwithstanding the Veteran's combat service and documented concussion from a landmine explosion, the Board finds that the combat presumption does not apply with regard to the Veteran's alleged foot injuries.  In the first place, while the Veteran's statements are clearly consistent with the circumstances of his service, the Board finds that they are not "satisfactory."  See id.  In this regard, in discussing the combat presumption under section 1154(b), the Court held that "satisfactory" evidence means "credible evidence."  See Collette, 82 F.3d at 393.  In this case, the Board concludes that the Veteran's statements are not credible.  Specifically, the Veteran's statements with regard to the history of his foot problems have been inconsistent over time, which casts serious doubt on their reliability.  In this regard, when he previously submitted a service connection claim for hallux valgus of the feet in August 1993, he did not state that he sustained foot injuries as a result of a mine explosion.  Rather, he stated that the condition "began developing" several years after he entered active service, suggesting that it had a more gradual onset and was not the result of an acute injury.  Indeed, and significantly, the Veteran did mention the mine explosion in this statement, except insofar as he argued that he sustained hearing loss and tinnitus as a result of the explosion.  After describing the explosion and his resulting hearing problems, he then stated, "[o]n the other issue, several years after I entered active service I developed a bilateral foot condition known as hallux valgus."  In other words, the Veteran clearly made a distinction between the medical conditions resulting from the explosion, namely his hearing problems, and his bilateral hallux valgus, which he argued developed-presumably in a gradual way over time-after several years of active service.  It was not until a November 2003 claim for an injury to the left foot that the Veteran mentioned the explosion in relation to his feet.  At this time, he related that he sustained an injury to the left foot in the explosion, but did not mention the right foot.  It was only in the present March 2004 claim that the Veteran asserted for the first time that he injured both ankles and both feet as a result of the explosion detonated under the APC he was travelling in.  

In sum, the Veteran's account of the history of his foot problems has been substantially inconsistent over the years.  It has changed from bilateral hallux valgus developing over time during service without mention of an acute injury, to an injury to the left foot resulting from the mine explosion, to an injury to both feet and ankles caused by the mine explosion.  The Board finds it implausible that the Veteran would not have mentioned injuries to the feet when he first submitted a claim for disabilities of the feet in August 1993 unless such injuries in fact occurred.  The marked inconsistency in these statements, in conjunction with the Veteran's service treatment records, service personnel records, and a March 1975 VA examination report, which, as will be shown below, reflect that the Veteran's feet were normal during service and are negative for foot injuries, lead to a finding that the Veteran's statements are not credible or reliable.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its internal consistency and consistency with other evidence submitted on behalf of the Veteran).  As will be explained below, the Board finds that statements by fellow service members which assert that the Veteran's feet were injured in the mine explosion suffer from the same lack of credibility in this regard, as they are manifestly at odds with the contemporaneous medical evidence.  Thus, they do not bolster the credibility of the Veteran's statements.  As such, the Board finds that the Veteran's statements do not constitute "satisfactory" evidence of an in-service injury to the feet as required for the combat presumption under section 1154(b) to apply.  See Collette, 82 F.3d at 393.

Moreover, even assuming for the sake of argument that the Veteran's statements are "satisfactory," the Board finds that the clear and convincing evidence rebuts the presumption that the Veteran sustained injuries to the feet in the explosion.  See Collette, 82 F.3d at 393.  In this regard, while VA has been unable to obtain the Veteran's in-service hospitalization records, the Veteran's service treatment records provide ample documentation that his feet were normal after November 1966.  Specifically, service treatment records dating from 1968 to 1974 are negative for treatment or complaints with regard to the Veteran's feet or ankles, although they show that the Veteran was seen for a number of other medical issues, including orthopedic problems pertaining to his shoulder.  A May 1969 report of medical history reflects that the Veteran denied a history of foot trouble, although he indicated a history of other medical issues, including cramps in his legs.  It was noted in this report that the Veteran had sustained a shrapnel wound in the right leg and also sustained a "mine concussion" in 1966 and was treated at the Division Hospital in Vietnam.  This record is negative for mention of a foot injury.  A February 1972 periodic service examination shows that the Veteran's feet were found to be normal on clinical evaluation.  The September 1974 separation examination report likewise shows that the Veteran's feet were found to be normal on clinical evaluation.  In the accompanying report of medical history, the Veteran did check "yes" next to the item pertaining to foot trouble.  However, a doctor's notation on this form states that the items the Veteran had checked were reviewed and were "ess. neg. [essentially negative] after carefully and thoroughly questioning [the] 'yes' checks."  With regard to the Veteran's report of a history of foot trouble, the Board notes that a September 1974 x-ray study dated three days after the separation examination reflects that the Veteran had complained of pain in the left heel.  The Veteran's left os calcis was x-rayed and no significant abnormalities were found.  No mention is made in this record of any other foot problems.  The Board assumes that the "foot trouble" mentioned in the September 1974 report of medical history refers to the Veteran's left heel pain given the very close proximity in dates. 

Significantly, the Veteran's service personnel records list the wounds he received in combat.  They reflect that on April 4, 1966, he suffered shrapnel wounds to the legs, and that on November 25, 1966, the date of the mine explosion, he suffered a concussion.  The fact that wounds to the legs were specified with regard to the April 4, 1966 injury, and that only a concussion was mentioned with regard to the November 25, 1966 explosion, strongly indicates that the Veteran's feet were not injured in this explosion.  This finding is reinforced by the fact that the subsequent service treatment records and examination reports make no mention of an injury to the feet and reflect that the Veteran's feet were normal.  Indeed, as with the service personnel records, the May 1969 report of medical history likewise mentions shrapnel wounds to the right leg, and a "mine concussion" in 1966, without any reference to foot injuries. 

Thus, even though the Veteran's in-service hospitalization records are missing, the service treatment records and service personnel records reflect numerous opportunities for referencing a history of foot injuries or identifying foot problems.  Instead, although the Veteran's concussion from the November 1966 explosion is mentioned twice (once in the service personnel records and once in the May 1969 report of medical history), and although the Veteran's feet were examined several times either as part of a routine examination or due to his complaint of left heel pain, not once was an injury to the feet mentioned, even though shrapnel wounds to the right leg and other injuries, to include a right shoulder injury, are discussed or alluded to several times in the treatment records.  

The early post-service evidence of record further confirms that injuries to the feet were not sustained in service and that a disability of the feet did not manifest at this time.  In this regard, soon after the Veteran's separation from active service in November 1974, the Veteran submitted a January 1975 service connection claim for breathing trouble, a right shoulder disability, a left leg condition, and a right hand condition.  He did not claim a foot disability.  A general VA medical examination was performed in March 1975, including a musculoskeletal system examination.  No mention of the feet is made in the examination report.  The Veteran related a history of sustaining fire wounds to the dorsal aspect of the right hand and medial aspect of the left lower third of the thigh, the middle third of the knee, and the medial aspect of the right knee joint.  He stated that he had been hospitalized and the foreign bodies removed.  The Veteran stated that he was "completely asymptomatic."  He did not report sustaining injuries to the feet.  On examination, the Veteran was able to walk on heels, tiptoe, and squat normally.  The March 1975 VA examination report constitutes highly probative evidence that the Veteran's feet were not injured during service and that he had no disabilities or problems with the feet at the time of the examination. 

In sum, the contemporaneous evidence of record, including numerous service treatment records dating from 1968 to 1974, several service examination reports, and the March 1975 VA examination performed shortly after service show that the Veteran did not have any foot problems during service or immediately thereafter apart from a transient complaint of left heel pain in September 1974.  The fact that the Veteran complained of left heel pain at this time, and reported a history of foot trouble in the September 1974 report of medical history, as well as the fact that an x-ray of the left heel was performed, indicates that the Veteran's feet must have been carefully examined at separation without findings of any pathology.  Indeed, the physician stated in the report of medical history that he had "carefully and thoroughly" investigated the Veteran's reported medical issues and that they were "essentially negative."  The Board also underscores the fact that the Veteran's feet were examined at least three times after the November 1966 explosion, including in the 1972 examination, the 1974 examination, and in the September 1974 x-ray study.  Each time the Veteran's feet were found to be normal.  Significantly, the Veteran also denied a history of foot trouble in the May 1969 report of medical history, which is dated several years after the 1966 explosion injury.  

With regard to his complaint of left heel pain in 1974, the Board notes that no abnormalities were found on examination and that the Veteran did not mention heel pain in his January 1975 claims for service connection or at the March 1975 VA general examination.  Thus, this issue seems to have resolved by the time of the Veteran's separation and was not reflective of any objective pathology or disability at the time, as shown in the September 1974 x-ray study.

The Board also notes that it would be contrary to reasonable expectation that the Veteran would report left heel pain and not report other foot problems, or that other foot problems would not be noted at this time if they had in fact been present.  Likewise, it is implausible that the Veteran would claim several disabilities soon after separation, including conditions of the shoulder, leg, and hand, and not mention foot problems unless they had been present at this time.  If any doubt remained on the issue, the Veteran did not report foot problems at the March 1975 VA general medical examination, and none were noted in the examination report, although the Veteran reported a number of other in-service injuries.  Thus, the Board finds that this is not a situation in which the service treatment records are merely "silent," or that there is an absence of contemporaneous evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  Rather, the service treatment records and examination reports, as well as the March 1975 VA examination report, clearly and affirmatively show on the strength of several examinations that no foot problems manifested during active service, notwithstanding the one-time complaint of left heel pain, which was found to be insignificant and apparently resolved prior to the March 1975 VA examination. 

As such, in light of the fact that the Veteran's feet were repeatedly found to be normal on examination during service after the November 1966 explosion, that the Veteran did not report foot trouble in the numerous service treatment records dated after 1966 apart from a one-time complaint of left heel pain in September 1974, which itself strongly indicates that no other foot problems were present at this time, and in light of the fact that the March 1975 post-service examination is negative for complaints or findings with regard to the feet and that the Veteran did not submit a claim for foot problems until August 1993, despite submitting claims for several other disabilities soon after service, the Board concludes that the clear and convincing evidence rebuts the Veteran's contention that he sustained foot injuries in the November 1966 mine explosion.  See 38 U.S.C.A. § 1154(b).  Reinforcing this finding is the fact that a concussion was mentioned in both the service personnel records and the May 1969 report of medical history with regard to the November 25, 1966 explosion, and yet no mention was made of injuries to the feet even though shrapnel wounds to the right leg were specified with regard to another injury.  This evidence shows that the Veteran's feet were not injured in the explosion.  As explained above, the Veteran's indication of foot trouble in the September 1974 report of medical history almost certainly referred to his left heel pain.  The Veteran's left heel was examined and no abnormality was found, and the Veteran did not mention it in the March 1975 VA examination.  The Board finds that this evidence overwhelmingly shows that the Veteran did not sustain foot injuries during service and that a disability of the feet did not manifest at this time. 

The Board has also considered statements by several fellow service members dated in November 2005 (statement of Sgt. N.S.P.), September 2006 (statement of R.L.O.), and May 2008 (statement of C.L.H.).  The November 2005 statement by Sgt. N.S.P. reflects that he was one of the first people on the scene when his squad came to evaluate those injured in the November 1966 explosion.  Sgt. N.S.P. stated that the Veteran had been knocked unconscious, and that when he regained consciousness he could not put any weight on his feet due to injuries he sustained to the ankles and feet.  This statement further reflects that when the Veteran returned to base camp after his hospitalization, he wore casts on both ankles and had difficulty walking.  The September 2006 statement by R.L.O. provides a similar history.  Likewise, the May 2008 statement by C.L.H. reflects that he had heard about the mine explosion flipping the Veteran's vehicle on its side and that he remembered seeing the Veteran in base camp with casts on both ankles.  

Preliminarily, the Board finds that these statements are competent as they describe events and experiences capable of lay observation.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also finds them credible insofar as they describe the circumstances of the explosion.  Indeed, the fact that this explosion occurred, and that the Veteran was medically evacuated and hospitalized as a result is documented by contemporaneous records of this incident.  However, the Board does not find it credible that the Veteran sustained injuries to the feet as a result of the explosion.  As discussed above, the contemporaneous service treatment records and examination reports, as well as the March 1975 VA examination report, constitute clear and convincing evidence that the Veteran did not sustain injuries to the feet during active service.  The Court has held that contemporaneous evidence has greater probative value than history reported by the claimant.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Board finds that this same principle extends to the history reported by the fellow service members.  Thus, because these statements are manifestly inconsistent with highly probative contemporaneous evidence showing that the Veteran did not injure his feet during service, they are not credible in this regard.  Moreover, as discussed above, the Veteran's own statements with regard to his foot injuries have been markedly inconsistent, leading the Board to find that his statements are not credible.  This finding likewise casts doubt on the credibility of the statements submitted by fellow service members on his behalf with regard to the Veteran's alleged foot injuries.  

Even assuming that the Veteran's ankles were placed in casts after the explosion, as asserted in the statements by those who served with the Veteran, this does not show that he sustained injuries to the feet.  For the reasons discussed above, the Board concludes that the clear and convincing evidence establishes the contrary.  Although the RO granted service connection for disabilities of the bilateral ankles, the Board is not bound by this finding in determining whether the Veteran incurred disabilities of the feet in service.  

Accordingly, because the Veteran has not presented "satisfactory" evidence of an injury to the feet in service, and because clear and convincing evidence rebuts the presumption that the Veteran sustained injuries to the feet in the November 1966 explosion, the Board finds that the combat presumption does not apply.  See 38 U.S.C.A. § 1154(b).  For the same reasons, the Board finds that disabilities of the feet did not manifest during active service. 

The Board has also considered whether a nexus to service may otherwise be established for the Veteran's bilateral foot disabilities.  See Shedden, 381 F.3d at 1166-67.  In this regard, under the third Shedden element, there must be competent evidence of a relationship between the Veteran's claimed disability and his period of service.  See id.  While the Board finds that disabilities of the feet did not manifest in service, as discussed above, service connection may still be established if all of the evidence of record, including evidence of a continuity of symptomatology, shows that disabilities of the feet were incurred in or aggravated by active service.  See 38 C.F.R. § 3.303(b)(d).  

Here, the Board finds that the third Shedden element has not been met.  Specifically, a May 1992 VA examination report reflects that the Veteran presented with deformities of both feet consistent with bunions and deformities at the toes.  It was noted that the Veteran had not been seen by a physician in 10 years.  At the examination, the Veteran reported right shoulder pain since active service but did not mention a history of foot problems since service.  A May 1992 x-ray study revealed bilateral hallux valgus, a hammer toe deformity of both feet, and bilateral calcaneal spurs.  It also revealed an increase of the ankle angle compatible with equino-varus deformity. 

Private operations reports dated in January 1994 and June 1998 reflect that the Veteran underwent surgical correction of his bilateral hallux valgus deformities and claw toe deformities.  

A May 1994 letter from the Veteran's private physician, Dr. I.B., states that the Veteran was seen in his office for an opinion regarding chronic symptoms in the lateral aspects of both ankles.  The letter reflects that the Veteran described the land mine explosion and attributed his bilateral foot problems to this explosion.  He reported that x-rays of the ankles and feet were negative at the time.  However, because of pain and functional disability, his extremities were immobilized with plaster splints and he was placed on crutches for approximately two weeks.  After reviewing the Veteran's relevant medical history and examining the Veteran, Dr. I.B. stated that it was "most difficult to ascertain" if the Veteran's symptoms were related to injuries that occurred forty years earlier.  The doctor was unable to render an opinion.

The October 2004 VA examination report reflects that after examining the Veteran and reviewing the claims file, as well as the Veteran's reported history of sustaining injuries to the feet and ankles in the land mine explosion, the examiner observed that there was no evidence in the Veteran's service treatment records that he injured his feet or ankles during active service.  The examiner noted that the September 1974 in-service x-ray study of the Veteran's left os calcis was negative.  Scarring of the bilateral feet was attributed to past bunion surgery and not related to shrapnel wounds.  Although the Veteran mentioned that there might be absent treatment records, the examiner stated that he was unable to render an opinion based on evidence not available.  

A November 2005 letter from a Dr. S.R. reflects that the physician had been treating the Veteran for several years and that the Veteran had "service related injuries to both . . . feet."  However, the examiner did not provide a rationale for this opinion or account for the fact that the service treatment records and examination reports, as well as the March 1975 VA examination report, are negative for disabilities of the feet and that a disability of the feet was not first shown until many years after the Veteran's separation from active service. In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the Court held that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions.  In this case, this opinion does not even cite to any data.  It simply states a conclusion without any rationale.  Accordingly, this opinion has no probative value.  See id.

A September 2005 letter from a doctor of podiatric medicine, M.C., states that the Veteran suffered from severe structural deformities of the feet that had "been present throughout his military career."  As discussed above, the Veteran's service treatment records and the March 1975 VA examination report are negative for structural deformities of the feet.  The examiner did not cite to any evidence or provide any rationale for this finding.  The Veteran himself does not allege that his structural deformities had been present throughout his period of active service, but rather argues that they were caused by in-service injuries which occurred about two years after entering active service.  Accordingly, because the Board does not find it credible that structural deformities of the feet manifested in service, and because this opinion is manifestly inconsistent with the Veteran's service treatment records and his own statements, the Board cannot accord this opinion any weight.  See id.; see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional).

Finally, an October 2011 letter from G.R. a doctor of podiatric medicine, states that the Veteran had foot problems for many years and that the Veteran strongly believed that his bunions and hammer toes were present and aggravated during his active military service.  The physician stated that he reviewed plain film x-rays from approximately twenty five years earlier showing severe hallux valgus deformity and hammertoes.  He concluded that it was more likely than not that these conditions were aggravated by the Veteran's military service.  The examiner did not provide a rationale for this conclusion.  Indeed, an x-ray reported dated twenty five years earlier would have been dated around 1986.  The examiner did not explain why a 1986 x-ray report showing hallux valgus and hammertoes, which is dated over ten years since the Veteran's discharge in 1974, would lead to a conclusion that these conditions were incurred in or aggravated by active service.  Thus, unfortunately, the Board finds that this opinion has little or no probative value as it is not supported by a rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304; LeShore, 8 Vet. App. at 409.  It is outweighed by the fact that the Veteran's service treatment records show that his feet were repeatedly found to be normal on examination and that objective pathology of the feet is not shown until several years after service. 

The Board has also considered the Veteran's statement that he has suffered from foot problems ever since active service, and that it was only with the advent of magnetic resonance imaging technology that some foot disabilities were finally identified, such as the peroneal brevis tear.  In this regard, a June 2005 VA treatment record reflects that an MRI of the feet revealed metatarsalgia, malunion of the metatarsal osteotomies, forefoot equinus, arthritis, and a peroneal brevis tear.  The Veteran is competent to report the history of his foot symptoms.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  However, because the Board has not found the Veteran's statements to be credible with regard to his alleged in-service injuries of the feet, as discussed above, the Board likewise does not find the Veteran's allegations of a continuity of symptoms to be credible.  The fact that the Veteran's feet were found to be normal during service, that the Veteran did not mention foot problems at the March 1975 VA examination report or in the claims for service connection he initially submitted in January 1975, that there is no evidence of post-service foot problems until around 1986 (according to the October 2011 letter from Dr. G.R.), and that the Veteran did not submit a claim for disabilities of the feet until August 1993, further casts doubt on the credibility of the Veteran's statements with regard to continuity.  Although the Board agrees that the MRI study may have revealed pathology of the feet not previously observable, there is no indication that this pathology was present during service or in the first few years thereafter.  

The Board further finds that the Veteran's transient complaint of left heel pain in September 1974 is not sufficient to overcome the substantial amount of evidence showing that the Veteran did not suffer a continuity of foot symptoms after service, especially given the fact that the Veteran did not continue to report such pain thereafter, as shown by the March 1975 VA examination report.  Indeed, in the October 2004 VA examination report, the examiner stated that he considered this record and did not find a relationship to service in the absence of objective clinical findings at the time.  Assuming the October 2011 statement by G.R. to be accurate, the earliest clinical evidence of the Veteran's bilateral hallux valgus and hammertoe deformities is dated around 1986.  These conditions have not been shown by credible evidence to have manifested prior to this time.  The fact that a period of several years elapsed between the Veteran's period of active service and the manifestation of his foot disabilities weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Even assuming an earlier manifestation, there is still no indication that these conditions are related to the service in the absence of credible evidence of in-service pathology. 

For the reasons discussed above, the Board finds that the nexus opinions by various treating providers submitted by the Veteran are not probative and thus do not counterbalance the evidence weighing against a relationship to service.  Accordingly, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's bilateral foot disabilities and his period of active service.  Therefore, the third Shedden element is not satisfied.  See Shedden, 381 F.3d at 1166-67.  As such, service connection is not warranted on a direct basis. 

Because there is no evidence that arthritis of the feet manifested within one year of service separation, service connection is also not warranted on a presumptive basis.  38 C.F.R. §§ 3.307; 3.309(a).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disabilities of the bilateral feet must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a disability of the right foot is denied.

Entitlement to service connection for a disability of the left foot is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


